PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into as of the
29th day of November, 2007 (the “Effective Date”), by and between BRCP HIGHLANDS
RANCH, LLC, a Delaware limited liability company (“Seller”), and TRIPLE NET
PROPERTIES, LLC, a Virginia limited liability company (“Purchaser”).

RECITALS:

A. Seller is the owner of the real property, commonly known as Highlands Ranch
Healthcare Plaza, located at 200 & 206 West County Line Road in the City of
Highlands Ranch, County of Douglas, State of Colorado, as more particularly
described in Exhibit “A” attached hereto and made a part hereof (the “Real
Property”); and

B. Seller desires to sell, and Purchaser desires to purchase, the Property (as
defined below) upon and subject to the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree,
and instruct Escrow Agent (as defined below), as follows:

AGREEMENT:

ARTICLE 1

PURCHASE AND SALE

1.1 Agreement of Purchase and Sale. Subject to and on the terms and conditions
set forth in this Agreement, Seller agrees to sell to Purchaser, and Purchaser
agrees to purchase from Seller, all of Seller’s right, title and interest in and
to the property, assets, rights and interests set forth in this Section 1.1,
(collectively, the “Property”):

(a) The Real Property. The Real Property, together with all rights and interests
appurtenant to the Real Property, including all of Seller’s right, title, and
interest in and to adjacent streets, alleys, rights of way, and any adjacent
strips and gores of real estate, and all rights, titles and interests of Seller
appurtenant to the Real Property.

(b) Improvements. All buildings and other improvements (collectively, the
“Improvements”) located on the Real Property (such Real Property and
Improvements being referred to herein, collectively, as the “Premises”).

(c) Personal Property. All fixtures, furniture, furnishings, fittings,
equipment, machinery, apparatus, appliances and other articles of tangible
personal property located on the Premises as of the Effective Date and used or
usable in connection with the occupation or operation of all or any part of the
Property, but only to the extent transferable (collectively, “Personal
Property”), excluding, however, (i) equipment leased by Seller and the interest
of Seller in any equipment provided to the Property for use, but not owned or
leased by Seller, (ii) property owned or leased by any Tenant (as defined below)
or guest, employee or other person furnishing goods or services to the Property,
(iii) property and equipment owned by Seller which in the ordinary course of
business of the Property is not used exclusively for the business, operation or
management of the Property, and (iv) the property and equipment, if any,
expressly identified on Schedule 1.1 attached hereto.

(d) Leases. Each lease and other agreement for the present or future use or
occupancy of any space in the Property in respect of which Seller holds the
interest of the lessor (each such agreement, a “Lease”, and, collectively, the
“Leases”) that are in effect on the Closing Date (as defined below).

(e) Contracts. All equipment leases, contracts and agreements relating to the
upkeep, repair, maintenance or operation of the Premises (specifically excluding
the Terminated Contracts (as defined below) and any existing management
agreements and employment agreements which are hereby deemed to be Terminated
Contracts) which will extend beyond the Closing Date and that Purchaser elects,
or is deemed to have elected, to assume pursuant to Section 2.6 below
(collectively, the “Contracts”).

(f) Tradename. All of Seller’s right, title and interest, if any, in the name
“Highlands Ranch Healthcare Plaza” (the “Tradename”).

(g) Licenses. Transferable consents, authorizations, variances or waivers,
licenses, permits and approvals from any governmental or quasi governmental
entity in connection with the Real Property or the Improvements, including,
without limitation, those with respect to occupancy, foundation, use, utilities,
building, fire, life safety, traffic and zoning held by or granted to Seller
with respect to the Premises (collectively, the “Licenses”).

(h) Inventories. All inventories of supplies used or useful in connection with
the operation of the Premises (collectively, the “Inventories”), excluding,
however, inventories or supplies owned or leased by any Tenant or guest,
employee or other person furnishing goods or services to the Property.

(i) Records. All books, records (except employment records), files, maintenance
records, rental records, and other records used or useful by Seller in
connection with the ownership, operation or maintenance of the Premises
(collectively, the “Records’), excluding, however, (i) any and all original
records relating to accounting or financial reporting, on the condition that
Seller supplies Purchaser with true and complete copies thereof and (ii)
Seller’s income tax records.

(j) Documents. Any and all original and supplemental blueprints, plans,
specifications, working drawings, site plans, elevations, surveys, advertising
booklets or materials, brochures, indicia of title, warranties and guarantees,
environmental reports, ADA reports, structural reports, and similar materials of
any kind, character or description, used or useful in connection with the
Premises and\or the ownership, operation or maintenance thereof or otherwise
relating thereto, to the extent such items are assignable and in the possession
or reasonable control of Seller or its agents (collectively, the “Documents”).

(k) Miscellaneous Property Assets. The Contracts, the Tradename, the Licenses,
the Inventories, the Records and the Documents are collectively referred to
herein as the “Miscellaneous Property Assets”; provided, however, in no event
shall the Miscellaneous Property Assets include (i) receivables, (ii) cash or
other funds, whether in petty cash or house “banks,” or on deposit in bank
accounts or in transit for deposit, (iii) refunds, rebates or other claims, or
any interest thereon, for periods or events occurring prior to the Closing Date,
(iv) utility and similar deposits, (v) insurance or other prepaid items and (vi)
Seller’s proprietary books and records.

1.2 Purchase Price. The purchase price for the Property (the “Purchase Price”)
shall be Fourteen Million Five Hundred Thousand and No/100 Dollars
($14,500,000.00), subject to proration and adjustment as provided in this
Agreement. The Purchase Price shall be payable at the times and in the manner
set forth in this Section 1.2.

(a) The Deposit. On or before the date which is two (2) Business Days (as
defined below) after the Effective Date, Purchaser shall deliver to LandAmerica
Commercial Services, 915 Wilshire Blvd, Suite 2100, Los Angeles, CA 90017, Attn:
Lois McCauley, Reference No. 09401702-904-L.A. (“Escrow Agent” or “Title
Insurer”) a deposit (the “Deposit”) of $750,000.00 by wire transfer of
immediately available funds (“Good Funds”). The Deposit shall be held and
disbursed in accordance with the escrow provisions set forth in Section 1.3
below. At the Closing (as defined below), the Deposit shall be paid to Seller
and credited against the Purchase Price.

(b) Cash at Closing. No later than 12:00 p.m. (Mountain Time) on the Closing
Date, Purchaser shall deliver the balance of the Purchase Price to Escrow Agent
by wire transfer of Good Funds.

1.3 Escrow Provisions Regarding Deposit.

(a) Escrow Agent shall hold the Deposit and make delivery of the Deposit to the
party entitled thereto under the terms of this Agreement. Escrow Agent shall
invest the Deposit in a federally insured or federally backed investment
approved by Purchaser and Seller, and all interest and income thereon shall
become part of the Deposit and shall be remitted to the party entitled to the
Deposit pursuant to this Agreement. The tax identification numbers of the
parties shall be furnished to Escrow Agent upon request.

(b) Escrow Agent shall hold the Deposit until the earlier occurrence of (i) the
Closing Date, at which time the Deposit shall be applied against the Purchase
Price, or (ii) the date on which Escrow Agent shall be authorized to disburse
the Deposit as set forth in Section 1.3(c) below.

(c) If the Deposit has not been released earlier in accordance with
Section 1.3(b), and either party makes a written demand upon Escrow Agent for
payment of the Deposit, Escrow Agent shall give written notice to the other
party of such demand. If Escrow Agent does not receive a written objection from
the other party to the proposed payment within five (5) Business Days after the
giving of such notice, Escrow Agent is hereby authorized to make such payment
(subject to Purchaser’s obligation under Section 2.5(b) below to return or
certify the destruction of all Third-Party Reports (as defined below) and
information and Materials (as defined below) provided to Purchaser as a
pre-condition to the return of the Deposit to Purchaser). If Escrow Agent does
receive such written objection within such 5-Business Day period, Escrow Agent
shall continue to hold such amount until otherwise directed by written
instructions from the parties to this Agreement or a final judgment or
arbitrator’s decision. However, Escrow Agent shall have the right at any time to
deposit the Deposit and interest thereon, if any, with a court of competent
jurisdiction in the state in which the Property is located. Escrow Agent shall
give written notice of such deposit to Seller and Purchaser. Upon such deposit,
Escrow Agent shall be relieved and discharged of all further obligations and
responsibilities hereunder.

(d) The parties acknowledge that Escrow Agent is acting solely as a stakeholder
at their request and for their convenience, and that Escrow Agent shall not be
deemed to be the agent of either of the parties for any act or omission on its
part unless taken or suffered in bad faith in willful disregard of this
Agreement or involving gross negligence. Seller and Purchaser jointly and
severally shall indemnify and hold Escrow Agent harmless from and against all
costs, claims and expenses, including reasonable attorney’s fees, incurred in
connection with the performance of Escrow Agent’s duties hereunder, except with
respect to actions or omissions taken or suffered by Escrow Agent in bad faith,
in willful disregard of this Agreement or involving gross negligence on the part
of Escrow Agent.

(e) The parties shall deliver to Escrow Agent an executed copy of this
Agreement, which shall constitute the sole instructions to Escrow Agent. Escrow
Agent shall execute the signature page for Escrow Agent attached hereto with
respect to the provisions of this Section 1.3; provided, however, that (i)
Escrow Agent’s signature hereon shall not be a prerequisite to the binding
nature of this Agreement on Purchaser and Seller, and the same shall become
fully effective upon execution by Purchaser and Seller, and (ii) the signature
of Escrow Agent will not be necessary to amend any provision of this Agreement
other than this Section 1.3.

(f) Escrow Agent, as the person responsible for closing the transaction within
the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”), shall file all necessary information, reports, returns,
and statements regarding the transaction required by the Code including, but not
limited to, the tax reports required pursuant to Section 6045 of the Code.
Further, Escrow Agent agrees to indemnify and hold Purchaser, Seller, and their
respective attorneys and brokers harmless from and against any Losses (as
defined below) resulting from Escrow Agent’s failure to file the reports Escrow
Agent is required to file pursuant to this section.

(g) The provisions of this Section 1.3 shall survive the termination of this
Agreement, and, if not so terminated, the Closing and delivery of the Deed (as
defined below) to Purchaser.

ARTICLE 2

DUE DILIGENCE

2.1 Feasibility Period. Subject to the terms of Article 2 and the rights of any
person or entity entitled to occupy any portion of the Property under a Lease
(each, a “Tenant” and, collectively, “Tenants”), from the Effective Date to and
including November 19, 2007 (the “Feasibility Period”), Purchaser, and its
agents, contractors, engineers, surveyors, attorneys, and employees
(collectively, “Consultants”) have had the right from time to time to enter onto
the Property, at Purchaser’s sole cost and expense, to:

(a) conduct and make any and all customary studies, tests, examinations,
inquiries, inspections and investigations (collectively, the “Inspections”) of
or concerning the Property (including, without limitation, engineering and
feasibility studies, evaluation of drainage and flood plain, soil tests for
bearing capacity and percolation and surveys, including topographical surveys);

(b) confirm any and all matters which Purchaser may reasonably desire to confirm
with respect to the Property;

(c) ascertain and confirm the suitability of the property for Purchaser’s
intended use of the Property; and

(d) review the Materials.

2.2 Expiration of Feasibility Period; Approval of the Property. Purchaser
acknowledges and agrees that, prior to the Effective Date, Purchaser has
completed its review of the Property and hereby waives its right to object to
any matter concerning the physical condition of the Property, the Property
Contracts, the Leases or the Miscellaneous Property Assets. Accordingly, (a) the
Deposit shall be non-refundable (except in the case of a Termination Event, as
defined below), and (b) Purchaser’s obligation to purchase the Property shall be
non-contingent and unconditional except in the event (i) Seller defaults
pursuant to Section 9.2 below, (ii) Seller fails to satisfy any of Purchaser’s
Closing Conditions (as defined below), or (iii) Purchaser validly terminates
this Agreement pursuant to an express right to so terminate set forth in this
Agreement (collectively, a “Termination Event”).

2.3 Conduct of Investigation; Insurance.

(a) Purchaser shall not permit any mechanic’s or materialmen’s liens or any
other liens to attach to the Property by reason of the performance of any work
or the purchase of any materials by Purchaser or any other party in connection
with any Inspections conducted by or for Purchaser. Purchaser shall give notice
to Seller a reasonable time prior to entry onto the Property and shall permit
Seller to have a representative present during all Inspections conducted at the
Property. Purchaser shall take all reasonable actions and implement all
protections necessary to ensure that all actions taken in connection with the
investigations and Inspections of the Property, and all equipment, materials and
substances generated, used or brought onto the Property pose no material threat
to the safety of persons or the environment and cause no damage to the Property
or other property of Seller or other persons (including, without limitation,
Tenants). All information made available by Seller to Purchaser in accordance
with this Agreement or obtained by Purchaser in the course of its Inspections
shall be treated as confidential information by Purchaser, and, prior to the
purchase of the Property by Purchaser, Purchaser shall use commercially
reasonable efforts to prevent its Consultants from divulging such information to
any unrelated third parties except as reasonably necessary to third parties
engaged by Purchaser for the limited purpose of analyzing and investigating such
information for the purpose of consummating the transaction contemplated by this
Agreement.

(b) Notwithstanding anything in this Agreement to the contrary, Purchaser shall
not be permitted to perform any invasive tests on the Property without Seller’s
prior written consent, which consent may not be unreasonably withheld,
conditioned or delayed. Further, Seller shall have the right, without
limitation, to disapprove any and all entries, surveys, tests (including,
without limitation, a Phase II environmental study of the Property),
investigations and other matters that in Seller’s reasonable judgment could
result in any injury to the Property or breach of any contract, or expose Seller
to any Losses or violation of applicable law, or otherwise adversely affect the
Property or Seller’s interest therein.

(c) Purchaser shall use commercially reasonable efforts to minimize disruption
to Tenants in connection with Purchaser’s or its Consultants’ activities
pursuant to this Article 2. No consent by Seller to any such activity shall be
deemed to constitute a waiver by Seller or assumption of liability or risk by
Seller.

(d) To the extent that there is any damage to the Property caused by Purchasers
Inspections, Purchaser hereby agrees to restore, at Purchaser’s sole cost and
expense, the Property to the same condition existing immediately prior to
Purchaser’s exercise of its rights pursuant to this Article 2.

(e) Purchaser shall maintain and cause its Consultants to maintain (i) casualty
insurance and commercial general liability insurance with coverages of not less
than $1,000,000.00 for injury or death to any one person and $3,000,000.00 for
injury or death to more than one person and $1,000,000.00 with respect to
property damage, and (ii) worker’s compensation insurance for all of their
respective employees in accordance with the law of the state in which the
Property is located. Purchaser shall deliver proof of the insurance coverage
required pursuant to this Section 2.3 to Seller (in the form of a certificate of
insurance) prior to Purchaser’s or Purchaser’s Consultants’ entry onto the
Property.

(f) The provisions of this Section 2.3 shall survive the termination of this
Agreement, and, if not so terminated, shall survive (except for the
confidentiality provisions of this Section 2.3) the Closing and delivery of the
Deed to Purchaser.

2.4 Purchaser Indemnification. Purchaser shall indemnify, hold harmless and, if
requested by Seller (in Seller’s sole discretion), defend (with counsel approved
by Seller) Seller, the Property’s property manager, the Property’s mortgagee and
each of their respective parent and subsidiary entities, officers, directors,
members, managers, partners, affiliates, employees, agents and representatives
and each of their successors and assigns (together with Seller, collectively,
“Seller’s Indemnified Parties”), from and against any and all damages,
mechanics’ liens, liabilities, losses, demands, actions, causes of action,
claims, costs and expenses (including reasonable attorneys’ fees) (collectively,
“Losses”) caused by Purchaser’s or its Consultants’ entry onto the Property, and
any Inspections or other matters performed by Purchaser with respect to the
Property during the Feasibility Period or otherwise, except for any Losses
against Seller or Seller’s Indemnified Parties based upon obligations and
liabilities of Seller, and any pre-existing liabilities, for matters merely
discovered by Purchaser (i.e. latent environmental contamination).

2.5 Property Materials.

(a) Purchaser acknowledges and agrees that Seller has, prior to the Effective
Date, made the documents set forth on Schedule 2.5 attached hereto
(collectively, the “Materials”) available to Purchaser for review and copying by
Purchaser at Purchaser’s sole cost and expense. To the extent that Purchaser
determines that any of the Materials have not been made available or delivered
to Purchaser pursuant to this Section 2.5(a), Purchaser shall notify Seller and
Seller shall use commercially reasonable efforts to deliver the same to
Purchaser within one (1) Business Day after such notification is received by
Seller; provided, however, that under no circumstances will the Feasibility
Period be extended.

(b) In providing such information and Materials to Purchaser, other than
Seller’s Representations (as defined below), Seller makes no representation or
warranty, express, written, oral, statutory, or implied, and all such
representations and warranties are hereby expressly excluded and disclaimed. Any
information and Materials provided by Seller to Purchaser under the terms of
this Agreement are for informational purposes only and, together with all
reports, studies or other information prepared or compiled for Purchaser by any
Consultant or other third-party in connection with Purchaser’s investigation of
the Property (collectively, “Third-Party Reports”), shall be returned by
Purchaser to Seller (or the destruction thereof shall be certified in writing by
Purchaser to Seller) as a condition to the return of the Deposit to Purchaser
(if Purchaser is otherwise entitled to such Deposit pursuant to the terms of
this Agreement) if this Agreement is terminated for any reason. Purchaser shall
not in any way be entitled to rely upon the accuracy of such information and
Materials. Purchaser recognizes and agrees that the Materials and other
documents and information delivered or made available by Seller pursuant to this
Agreement may not be complete or constitute all of such documents which are in
Seller’s possession or control, but are those that are readily available to
Seller after reasonable inquiry to ascertain their availability. Purchaser
understands that, although Seller will use commercially reasonable efforts to
locate and make available the Materials and other documents required to be
delivered or made available by Seller pursuant to this Agreement, Purchaser will
not rely on such Materials or other documents as being a complete and accurate
source of information with respect to the Property, and will instead in all
instances rely exclusively on its own Inspections and Consultants with respect
to all matters which it deems relevant to its decision to acquire, own and
operate the Property.

(c) The provisions of this Section 2.5 shall survive the Closing and delivery of
the Deed to Purchaser.

2.6 Contracts. On or before November 30, 2007, Purchaser may deliver written
notice to Seller (the “Property Contracts Notice”) specifying any Contracts
which Purchaser desires to terminate at the Closing (each, a “Terminated
Contract,” and, collectively, the “Terminated Contracts”); provided, however,
that (a) the effective date of such termination after Closing shall be subject
to the express terms of such Terminated Contract (and, to the extent that the
effective date of termination of any Terminated Contract is after the Closing
Date, Purchaser shall not be deemed to have assumed any of Seller’s obligations
under such Terminated Contract as of the Closing Date), and (b) to the extent
that any such Terminated Contract requires payment of a penalty or premium for
cancellation, Seller shall be solely responsible for the payment of any such
cancellation fees or penalties. If Purchaser fails to deliver the Property
Contracts Notice on or before November 30, 2007, there shall be no Terminated
Contracts and Purchaser shall assume all Contracts at the Closing.

ARTICLE 3

TITLE

3.1 Title Documents. Purchaser acknowledges and agrees that Seller has, prior to
the Effective Date, caused to be delivered to Purchaser a standard form
commitment for title insurance dated November 2, 2007 (the “Title Commitment”)
for the Property in an amount equal to the Purchase Price from Title Insurer for
an owner’s title insurance policy (the “Title Policy”) on a standard American
Land Title Association form with the standard pre-printed exceptions
(collectively, the “Standard Exceptions”) deleted, together with copies of all
instruments identified as exceptions therein (together with the Title
Commitment, collectively, the “Title Documents”); provided, however, Seller’s
obligation to cause the Standard Exceptions to be deleted is expressly
conditioned upon Purchaser obtaining, at Purchaser’s sole cost and expense, a
new survey of the Property sufficient to enable Title Insurer to commit to
delete the Standard Exceptions. Seller shall be responsible only for payment of
the basic premium for the Title Policy, the cost of any endorsements to cause
removal of the Standard Exceptions and the cost of any endorsements which Seller
has expressly agreed, in writing, to provide in order to cure an Objection (as
defined below). Purchaser shall be solely responsible for payment of all other
costs relating to procurement of the Title Commitment, the Title Policy (less
the payment of the basic premium for the Title Policy), and any requested
endorsements.

3.2 Survey. Purchaser acknowledges and agrees that Seller has, prior to the
Effective Date, delivered to Purchaser all existing surveys of the Property (if
any, the “Existing Survey”) which to Seller’s knowledge are in Seller’s
possession or reasonable control. To the extent that Purchaser desires that a
new survey of the Property be prepared or that the Existing Survey be updated
(the “New Survey”), Purchaser shall be solely responsible for the same, all at
Purchaser’s sole cost and expense.

3.3 Objection and Response Process. On or before November 30, 2007 (the
“Objection Deadline”), Purchaser shall give written notice (the “Objection
Notice”) to the attorneys for Seller of any matter set forth in the Title
Documents or the Existing Survey to which Purchaser objects (the “Objections”)
and all items not objected to by Purchaser shall be deemed approved. If
Purchaser fails to tender an Objection Notice on or before the Objection
Deadline, Purchaser shall be deemed to have approved and irrevocably waived any
objections to any matters covered by the Title Documents and the Existing
Survey. On or before December 3, 2007 (the “Response Deadline”), Seller may, in
Seller’s sole discretion, give Purchaser notice (the “Response Notice”) of those
Objections which Seller is willing to cure, if any. If Seller fails to deliver a
Response Notice by the Response Deadline, Seller shall be deemed to have elected
not to cure or otherwise resolve any matter set forth in the Objection Notice.
If Purchaser is dissatisfied with the Response Notice, Purchaser may, as its
exclusive remedy, elect by written notice given to Seller on or before
December 6, 2007 (the “Final Response Deadline”) or if Seller elects to cure any
Objections and fails prior to one (1) Business Day before Closing to cure such
Objection, then Purchaser, as its exclusive remedy, may elect by written notice
given to Seller on or before the Closing, either (a) to accept the Title
Documents and Existing Survey with resolution, if any, of the Objections as set
forth in the Response Notice (or if no Response Notice is tendered, without any
resolution of the Objections) and without any reduction or abatement of the
Purchase Price and Purchaser shall be deemed to have approved such objections,
or (b) to terminate this Agreement, in which event the Deposit shall be returned
to Purchaser. If Purchaser fails to give notice to terminate this Agreement on
or before the Final Response Deadline, Purchaser shall be deemed to have elected
to approve and irrevocably waived any objections to any matters covered by the
Title Documents or the Existing Survey, subject only to resolution, if any, of
the Objections as set forth in the Response Notice (or if no Response Notice is
tendered, without any resolution of the Objections).

3.4 Permitted Exceptions. The Deed delivered pursuant to this Agreement shall be
subject to the following, all of which, with the exception of the
Pre-Disapproved Exceptions (as defined below), shall be deemed “Permitted
Exceptions”:

(a) All matters shown in the Title Documents (including any updates thereto),
the Existing Survey and the New Survey, other than (i) those Objections made by
Purchaser under Sections 3.3 or 3.5 (except to the extent cured by Seller or
otherwise accepted by Purchaser), (ii) labor, mechanics’ and materialmen’s liens
and taxes accrued, due and/or payable with respect to the period preceding
Closing (except to the extent arising by, through or under Purchaser), (iii) all
mortgages, deeds of trust, or other monetary encumbrances and/or indebtedness
(except to the extent arising by, through or under Purchaser), (iv) the standard
exception regarding rights of parties in possession (except to the extent
limited to Tenants pursuant to the Leases as tenant’s only, with no rights of
first refusal or any options to purchase all or any portion of the insured
property), and (v) the standard exception pertaining to taxes and assessments
(except to the extent limited to real property taxes and assessments that have
not accrued and are a lien not yet due and payable) (items (i) through (v) shall
be known, collectively, as “Pre-Disapproved Exceptions” and Seller covenants to
cause such Pre-Disapproved Exceptions to be released and reconvened from the
Property and to remove as exceptions to title prior to Closing);

(b) All Tenants, as tenants only, with no rights of first refusal or any options
to purchase all or any portion of the insured property;

(c) Applicable zoning and governmental regulations and ordinances; and

(d) Any defects in or objections to title to the Property, or title exceptions
or encumbrances, arising by, through or under Purchaser.

3.5 New Title Defects. If any matter reported on any update of the Title
Commitment or the New Survey discloses any (a) material (as determined by
Purchaser in Purchaser’s good faith business judgment) encumbrance not disclosed
as an exception in the original Title Commitment, (b) material (as determined by
Purchaser in Purchaser’s good faith business judgment) encroachment, change in
the boundary of the Property or other survey defect, in either case that is not
a Permitted Exception, or (c) any other matter which materially and adversely
(as determined by Purchaser in Purchaser’s good faith business judgment) impairs
the use, occupancy, operation or leasing of the Property (in each case, a “New
Title Defect”), then Purchaser will have the right to object in writing to such
New Title Defect so long as it delivers notice to Seller within three (3)
Business Days after Purchaser first receives an updated Commitment or the New
Survey or such lesser time as remains between such receipt and the Closing Date,
and the process described in Section 3.3 shall apply thereto; provided, however,
that if there is not enough time for the process described in Section 3.3 to be
carried out, then Seller shall immediately respond to Purchaser’s notice and
Purchaser shall have the right to either accept the New Defects or terminate
this Agreement pursuant to Section 3.3 at anytime prior to the Closing Date.
Unless Purchaser notifies Seller in writing that it objects to a New Title
Defect within the foregoing time period, each such New Title Defect
automatically will constitute an additional Permitted Exception.

ARTICLE 4

[INTENTIONALLY OMITTED]

ARTICLE 5

CLOSING

5.1 The Closing. The consummation of the purchase and sale and related
transactions contemplated by this Agreement (the “Closing”) shall occur on
December 19, 2007 (the “Closing Date”) through an escrow with Escrow Agent,
whereby Seller, Purchaser and their attorneys need not be physically present at
the Closing and may deliver documents by overnight air courier or other means.

5.2 Seller Closing Deliveries. No later than one (1) Business Day prior to the
Closing Date (unless another date is specifically prescribed by this
Section 5.2), Seller shall deliver to Escrow Agent, each of the following items:

(a) One (1) original Special Warranty Deed (the “Deed”), in the form attached
hereto as Exhibit “B”, subject to the Permitted Exceptions and excluding all
Pre-Disapproved Exceptions, executed by Seller.

(b) Two (2) originals of the Bill of Sale, in the form attached hereto as
Exhibit “C”, executed by Seller.

(c) Two (2) originals of the General Assignment, in the form attached hereto as
Exhibit “D” (the “General Assignment”), executed by Seller.

(d) Two (2) originals of the Assignment of Leases and Security Deposits, in the
form attached hereto as Exhibit “E” (the “Leases Assignment”), executed by
Seller.

(e) A notification letter to the Tenants prepared and executed by Seller in the
form attached hereto as Exhibit “F” (the “Tenant Notification Letter”), executed
by Seller.

(f) A closing statement executed by Seller.

(g) Any other documents or agreements customarily required of a seller by the
Title Company to issue the Title Policy (with the arbitration provision, the
creditor’s rights exclusion and general exceptions deleted, including, without
limitations any affidavit to the non-existence of parties in possession (other
than Tenants under Leases disclosed on the most recent certified Rent Roll, as
tenants only with no right of first refusal or any options to purchase all or
any portion of the Property, and mechanics lien and any “gap” indemnity required
by the Title Company).

(h) A certification of Seller’s non-foreign status pursuant to Section 1445 of
the Internal Revenue Code of 1986, as amended.

(i) Resolutions, certificates of good standing and such other organizational
documents as Title Insurer shall reasonably require evidencing Seller’s
authority to consummate this transaction.

(j) An updated certified Rent Roll.

(k) Evidence of the termination (without penalty or liability to Purchaser) of
all Terminated Contracts, no later than two (2) Business Days prior to the
Closing.

(l) A closing statement executed by Seller pursuant to the terms of Section 5.4
below.

(m) Any other documents as may be required by this Agreement or as may
reasonably be required to carry out the terms and intent of this Agreement,
provided that such documents do not increase Seller’s liability or result in a
material expense to Seller.

5.3 Purchaser Closing Deliveries. No later than one (1) Business Day prior to
the Closing Date (except for the balance of the Purchase Price which is to be
delivered at the time specified in Section 1.2(d)), Purchaser shall deliver to
Escrow Agent (for disbursement to Seller upon the Closing) the following items
with respect to the Property being conveyed at the Closing:

(a) The full Purchase Price (with credit for the Deposit), plus or minus the
adjustments or prorations required by this Agreement.

(b) Any other documents or agreements customarily required of a purchaser by the
Title Company to issue the Title Policy (with the arbitration provision, the
creditor’s rights exclusion and general exceptions deleted, including, without
limitations any affidavit to the non-existence of parties in possession (other
than Tenants under Leases disclosed on the most recent certified Rent Roll, as
tenants only with no right of first refusal or any options to purchase all or
any portion of the Property, and mechanics lien and any “gap” indemnity required
by the Title Company).

(c) Any declaration or other statement which may be required to be submitted to
the local assessor with respect to the terms of the sale of the Property.

(d) Resolutions, certificates of good standing and such other organizational
documents as Title Insurer shall reasonably require evidencing Purchaser’s
authority to consummate this transaction.

(e) A closing statement executed by Purchaser pursuant to the terms of
Section 5.4 below.

(f) Two (2) original countersigned counterparts of the General Assignment,
executed by Purchaser.

(g) Two (2) original countersigned counterparts of the Leases Assignment,
executed by Purchaser.

(h) Any other documents as may be required by this Agreement or as may
reasonably be required to carry out the terms and intent of this Agreement,
provided that such documents do not increase Purchaser’s liability or result in
a material expense to Purchaser.

5.4 Closing Prorations and Adjustments.

(a) General. All normal and customarily proratable items, including, without
limitation, collected rents, operating expenses, personal property taxes, and
other operating expenses and fees, shall be prorated as of the Closing Date,
Seller being charged or credited, as appropriate, for all of the same
attributable to the period up to the Closing Date (and credited for any amounts
paid by Seller attributable to the period on or after the Closing Date, if
assumed by Purchaser) and Purchaser being responsible for, and credited or
charged, as the case may be, for all of the same attributable to the period on
and after the Closing Date. Seller shall prepare, or shall cause Escrow Agent to
prepare, a proration schedule (the “Proration Schedule”) of the adjustments
described in this Section 5.4 two (2) Business Days prior to Closing and Seller
and Purchaser shall mutually agree upon and execute a closing statement on or
before one (1) Business Day prior to the Closing. Such adjustments shall be paid
by Purchaser to Seller (if the prorations result in a net credit to Seller) or
by Seller to Purchaser (if the prorations result in a net credit to Purchaser),
by increasing or reducing the cash to be paid by Purchaser at Closing.

(b) Operating Expenses. All of the operating, maintenance, taxes (other than
real estate taxes, such as rental taxes) and other expenses incurred in
operating the Property that Seller customarily pays, and any other costs
incurred in the ordinary course of business for the management and operation of
the Property, shall be prorated on an accrual basis. Seller shall pay all such
expenses that accrue prior to Closing and Purchaser shall pay all such expenses
that accrue from and after the Closing Date.

(c) Utilities. The final readings and final billings for utilities will be made
if possible as of the Closing Date, in which case Seller shall pay all such
bills as of the Closing Date and no proration shall be made at the Closing with
respect to utility bills. Otherwise, a proration shall be made based upon the
parties’ reasonable good faith estimate and a readjustment made within 60 days
after the Closing, if necessary. Seller shall be entitled to the return of any
deposit(s) posted by it with any utility company, and Seller shall notify each
utility company serving the Property to terminate Seller’s account, effective as
of noon on the Closing Date.

(d) Real Estate Taxes. All non-delinquent real estate ad valorem or similar
taxes for the Property for the year of Closing, shall be prorated to the date of
Closing, based upon actual days involved. The proration of real property taxes
shall be based upon the assessed valuation and tax rate figures (assuming
payment at the earliest time to allow for the maximum possible discount) for the
year in which the Closing occurs to the extent the same are available. In the
event that actual figures (whether for the assessed value of the Property or for
the tax rate) for the year of Closing are not available at the Closing Date, the
proration shall be made using figures from the preceding year (assuming payment
at the earliest time to allow for the maximum possible discount) and the
proration of real property taxes shall be subject to re-adjustment after Closing
and Seller and Purchaser shall promptly pay to the other any amount required as
a result of such adjustments. In the event supplemental taxes for the year of
Closing are assessed, such taxes shall also be subject to proration and
re-adjustment after Closing. With respect to any property tax appeals or
reassessments filed by Seller for tax years prior to the year in which the
Closing occurs, Seller shall be entitled to the full amount of any refund or
rebate resulting therefrom (subject to any requirement under any Leases to pay
to the tenants thereunder a share of any such refund or rebate, which Seller
shall promptly pay to Purchaser for refunding to such tenants), and with respect
to any property tax appeals or reassessments filed by Seller for the taxes that
accrued during the year in which the Closing occurs, Seller and Purchaser shall
share the amount of any rebate or refund resulting therefrom (after first paying
to Seller reasonable costs and expenses incurred by Seller in pursuing such
appeal or reassessment) in proportion to their respective periods of ownership
of the Property for such taxes (subject to any requirement under the Leases to
pay to the tenants thereunder a share of any such refund or rebate, which Seller
shall promptly pay to Purchaser for refunding to such tenants).

(e) Leases.

(i) All collected rent (whether fixed monthly rentals, additional rentals,
escalation rentals, retroactive rentals, operating cost pass-throughs or other
sums and charges payable by Tenants under the Leases), and other income and
expenses from any portion of the Property shall be prorated as of the Closing
Date (prorated for any partial month). Purchaser shall receive all collected
rent and income attributable to dates from and after the Closing Date. Seller
shall receive all collected rent and income attributable to dates prior to the
Closing Date. Notwithstanding the foregoing, no prorations shall be made in
relation to either (A) non-delinquent rents which have not been collected as of
the Closing Date, or (B) delinquent rents existing, if any, as of the Closing
Date (the foregoing (A) and (B) referred to herein as the “Uncollected Rents”).
In adjusting for Uncollected Rents, no adjustments shall be made in Seller’s
favor for rents which have accrued and are unpaid as of the Closing. Purchaser
agrees to bill tenants of the Property for all Uncollected Rents and to take
commercially reasonable actions to collect Uncollected Rents; provided, however,
that Purchaser shall have no obligation to institute any legal or equitable
proceedings, including an action for unlawful detainer, eviction or other
proceeding against a Tenant owing Uncollected Rents). Notwithstanding anything
in this Section 5.4(e)(i) to the contrary, Purchaser’s obligation to use
commercially reasonable efforts to collect Uncollected Rents shall be limited to
Uncollected Rents of not more than 60 days past due. Any rents collected from a
Tenant after the Closing Date who owes Uncollected Rents as of the Closing Date
shall be applied, first, to Purchaser’s actual third-party costs of collection
incurred with respect to such Uncollected Rents, second, to any arrearage owed
by such Tenant as of the Closing Date not exceeding sixty (60) days, third, to
any rents payable by such Tenant after the Closing Date and thereafter to any
arrearage owed by such Tenant as of the Closing Date in the inverse order of
maturity. Any such rents collected by Purchaser which are, pursuant to the
preceding sentence, to be applied to periods prior to the Closing Date shall
promptly be paid by Purchaser to Seller. After the Closing, Seller shall
continue to have the right, but not the obligation, in its own name, to demand
payment of and to collect Uncollected Rents owed to Seller by any Tenant,
provided that Purchaser shall not incur any, and Seller shall indemnify, defend
and hold Purchaser harmless against all Losses in connection therewith, and
provided further that Seller shall not commence any legal or equitable
proceedings in the nature of an unlawful detainer, eviction or other proceeding
which would have the effect of interfering with any Tenant’s quiet enjoyment of
its leased premises or result in a lien or encumbrance on such leased premises.
Notwithstanding anything to the contrary, Purchaser shall receive a credit for
all tenant improvement allowances, leasing commissions, and all amounts
attributable to any free-rent periods, abatements or other unexpired concessions
under all leases and occupancy agreements that extend beyond the Closing Date to
the extent that any such leases or occupancy agreements were not disclosed to
Purchaser in the Materials during the Feasibility Period, excluding any New
Leases approved by Purchaser.

(ii) At Closing, Purchaser shall assign to Purchaser all received and unapplied
balance of all cash (or cash equivalent) Tenant deposits, including, but not
limited to, security, damage or other refundable deposits or required to be paid
by any of the Tenants to secure their respective obligations under the Leases,
together, in all cases, with any interest payable to the Tenants thereunder as
may be required by their respective Lease or state law (the “Tenant Security
Deposit Balance”) and transfer such amounts to Purchaser in the form of a credit
against the Purchase Price, but the obligation with respect to the Tenant
Security Deposit Balance nonetheless shall be assumed by Purchaser pursuant to
the Leases Assignment. The Tenant Security Deposit Balance shall not include any
non-refundable deposits or fees paid by Tenants to Seller, either pursuant to
the Leases which relate solely to the period prior to the Closing Date.

(iii) In the event that any security deposits are in a form other than cash (the
instrument constituting such security deposits shall be known as, the “Non-Cash
Security Deposits”), Seller will, at Closing cause Purchaser to be named as the
beneficiary under the Non-Cash Security Deposits. Purchaser will not receive a
credit against the Purchase Price for such security deposits. In the event that
Purchaser cannot be named the beneficiary under the Non-Cash Security Deposits
as of the Closing Date, a cash escrow equal to the amount of the Non-Cash
Security Deposit will be established at the Closing until the Non-Cash Security
Deposits are reissued in Purchaser’s name. Prior to such time of reissue,
Purchaser shall be entitled to draw from such cash escrow in the event the terms
of the relevant lease entitle the Purchaser, as landlord, to draw on the
Non-Cash Security Deposit. Seller and Purchaser shall share equally in the costs
of the escrow established pursuant to this Section 5.4(e)(iii).

(iv) With respect to operating expenses, taxes, utility charges, other operating
cost pass-throughs, retroactive rental escalations, sums or charges payable by
Tenants under the Leases, to the extent that Seller has received as of the
Closing payments allocable to periods subsequent to Closing, the same shall be
properly prorated with an adjustment in favor of Purchaser, and Purchaser shall
receive a credit therefor at Closing. With respect to any payments received by
Purchaser after the Closing allocable to Seller prior to Closing, Purchaser
shall promptly pay the same to Seller to the extent specifically provided for in
this Section 5.4. If actual bills for the current billing period are unavailable
as of the Closing, then such proration shall be made on an estimated basis based
upon the most recently issued bills, subject to readjustment upon receipt of
actual bills. If actual bills for the current billing period are unavailable as
of the Closing Date, then such proration shall be made on an estimated basis
upon the most recently issued bills, subject to readjustment upon receipt of
actual bills.

(f) Insurance. No proration shall be made in relation to insurance premiums and
insurance policies will not be assigned to Purchaser.

(g) Employees. All of Seller’s and Seller’s manager’s on-site employees shall
have their employment at the Property terminated as of the Closing Date.

(h) Closing Costs. Purchaser shall pay any transfer, sales, use, gross receipts
or similar taxes, the cost of recording the Deed (including, without limitation,
any documentary fees), any premiums or fees required to be paid by Purchaser
with respect to the Title Policy pursuant to Section 3.1, and one-half (1/2) of
the customary closing costs of Escrow Agent. Seller shall pay the base premium
for the Title Policy to the extent required by Section 3.1, and one-half (1/2)
of the customary closing costs of Escrow Agent.

(i) Possession. Possession of the Property, subject to the Leases and Permitted
Exceptions, shall be delivered to Purchaser at the Closing upon release from
escrow of all items to be delivered by Purchaser pursuant to Section 5.3,
including, without limitation, the Purchase Price. To the extent reasonably
available to Seller, originals or copies of the Leases, lease files, warranties,
guaranties, operating manuals, keys to the Property, and Seller’s books and
records (other than proprietary information) regarding the Property shall be
made available to Purchaser after the Closing.

(j) Survival. The provisions of this Section 5.4 shall survive the Closing and
delivery of the Deed to Purchaser.

5.5 Post-Closing Adjustments. If the prorations and credits made under the final
executed closing statement shall prove to be incorrect or incomplete for any
reason in an aggregate amount in excess of Five Thousand Dollars ($5,000), then
either party shall be entitled to an adjustment to correct the same; provided,
however, that (a) any adjustment shall be made, if at all, within sixty
(60) days after the Closing (except with respect to operating expenses and
taxes, in which case such adjustment shall be made within thirty (30) days after
the information necessary to perform such adjustment is available), and (b) if a
party fails to request an adjustment to the final executed closing statement by
a written notice delivered to the other party within the applicable period set
forth above (such notice to specify in reasonable detail the items within the
closing statement that such party desires to adjust and the reasons for such
adjustment), then the prorations and credits set forth in the final executed
closing statement shall be binding and conclusive against such party. The
provisions of this Section 5.5 shall survive the Closing and delivery of the
Deed to Purchaser.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES; AS IS

6.1 Seller’s Representations. Except, in all cases, for any fact, information or
condition disclosed in the Title Documents, the Permitted Exceptions, the
Materials, or the Third-Party Reports, Seller represents and warrants to
Purchaser the following (collectively, “Seller’s Representations”) as of the
Effective Date and as of the Closing Date by appropriate certificate to
Purchaser:

(a) Seller is a limited liability company duly organized, validly existing and
in good standing under the laws of the state of Delaware. Seller is in good
standing under the laws of the state of Colorado. Subject to Section 8.3(d)
below, Seller has or at the Closing shall have the entity power and authority to
sell and convey the Property and to execute the documents to be executed by
Seller, and, prior to the Closing, will have taken all limited liability company
actions required for the execution and delivery of this Agreement, and the
consummation of the transactions contemplated by this Agreement. The compliance
with or fulfillment of the terms and conditions hereof will not conflict with,
or result in a breach of, the terms, conditions or provisions of, or constitute
a default under, any contract to which Seller is a party or by which Seller is
otherwise bound, which conflict, breach or default would have a material adverse
affect on Seller’s ability to consummate the transaction contemplated by this
Agreement or on the Property. Subject to Section 8.3(d) below, this Agreement is
a valid, binding and enforceable agreement against Seller in accordance with its
terms.

(b) To Seller’s knowledge, the information in the Rent Roll is true, correct,
and complete. Seller has or will deliver to Purchaser true, accurate and
complete copies of all of the Leases and there are no leases, subleases,
licenses, occupancies or tenancies in effect pertaining to any portion of the
Property, and no persons, tenants or entities occupy space in the Property,
except as stated in the Rent Roll. Except as set forth in the Rent Roll or the
Leases, no brokerage commission or similar fee is due or unpaid by Seller with
respect to any Lease, and there are no written or oral agreements that will
obligate Purchaser, as Seller’s assignee, to pay any such commission or fee
under any Lease or extension, expansion or renewal thereof. The Leases and any
guaranties thereof are in full force and effect. To Seller’s knowledge, none of
the Tenants is in default in the observance of any of the material covenants or
conditions to be kept, observed or performed by it under its Lease. Seller has
not received from any Tenant under a Lease a written notice of default by Seller
with respect to Seller’s performance of any of its obligations as landlord under
such Lease. No rent or other payments have been collected in advance for more
than one (1) month and no rents or other deposits are held by Seller, except the
security deposits described on the Rent Roll and rent for the current month.

(c) Seller is not a “foreign person,” as that term is used and defined in the
Internal Revenue Code, Section 1445, as amended.

(d) To Seller’s knowledge, there are no actions, proceedings, litigation or
governmental investigations or condemnation actions either pending or threatened
against the Property.

(e) To Seller’s knowledge, Seller has not received any written notice from a
governmental agency of any uncured material violations of any federal, state,
county or municipal law, ordinance, order, regulation or requirement affecting
the Property.

(f) Seller is not a Prohibited Person (as defined below). As used herein, a
“Prohibited Person” is (i) a person or entity that is listed in the Annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224 on
Terrorist Financing (effective September 24, 2001) (the “Executive Order”), (ii)
a person or entity owned or controlled by, or acting for or on behalf of any
person or entity that is listed in the Annex to, or is otherwise subject to the
provisions of, the Executive Order, (iii) a person or entity that is named as a
“specially designated national” or “blocked person” on the most current list
published by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) at its official website, http://www.treas.gov/offices/enforcement/ofac,
(iv) a person or entity that is otherwise the target of any economic sanctions
program currently administered by OFAC, or (v) a person or entity that is
affiliated with any person or entity identified in clauses (i), (ii), (iii)
and/or (iv) of this Section 6.5(f).

(g) To Seller’s knowledge, there are no unrecorded outstanding rights of first
refusal, rights of reverter or options relating to the purchase of the Property
or any interest therein.

(h) There are no on-site employees of Seller at the Property, and following the
Closing, Purchaser shall have no obligation to employ or continue to employ any
individual employed by Seller or its affiliates in connection with the Property.

(i) Except as set forth in the Materials, Seller has not received any written
notice from any governmental or quasi-governmental authority of any violations
of any applicable federal, state or local laws, statutes, rules, regulations,
ordinances, orders or requirements (collectively, “Laws”) noted or issued by any
governmental authority having jurisdiction over or affecting the Property,
including, without limitation, Laws relating to Hazardous Materials (as defined
in this section). For purposes of this Agreement, “Hazardous Materials” are
substances defined as: “toxic substances,” “toxic materials,” “hazardous waste,”
“hazardous substances,” “pollutants,” or “contaminants” [as those terms are
defined in the Resource, Conservation and Recovery Act of 1976, as amended (42
U.S.C. § 6901 et. seq.), the Comprehensive Environmental Response Compensation
and Liability Act of 1980, as amended (42 U.S.C. § 9601 et. seq.), the Hazardous
Materials Transportation Act, as amended (49 U.S.C. § 1801 et. seq.), the Toxic
Substances Control Act of 1976, as amended (15 U.S.C. § 2601 et. seq.), the
Clean Air Act, as amended (42 U.S.C. § 1251 et. seq.) and any other federal,
state or local law, statute, ordinance, rule, regulation, code, order, approval,
policy and authorization relating to health, safety or the environment];
asbestos or asbestos-containing materials; lead or lead-containing materials;
oils; petroleum-derived compounds; pesticides; or polychlorinated biphenyls. To
Seller’s knowledge, no part of the Property has been previously used by Seller
or any Tenant for the storage, manufacture or disposal of Hazardous Materials in
quantities which violate Laws, except as may be disclosed in the Materials.
Except as set forth in the Materials, to Seller’s knowledge, there are no
underground storage tanks of any nature located on any of the Property.

(j) Except for the Leases set forth on the Rent Roll and the Contracts set forth
on Schedule 2.6, to Seller’s knowledge, there are no agreements, written or
oral, relating to the management, leasing, operation, maintenance and/or
improvement of the Property or any portion thereof. Seller has not delivered or
received any notice alleging any default in the performance or observance of any
of the covenants, conditions or obligations to be kept, observed or performed
under any of the Contracts. To Seller’s knowledge, Seller has delivered to
Purchaser a true, correct and complete copy of each of the Contracts (including
all amendments thereto).

(k) To Seller’s knowledge, the Materials provided to Purchaser constitute all of
the material documents and information that are related to the Property in
Seller’s possession or control.

(l) To Seller’s knowledge, (i) Seller has not been assessed any dues or other
charges under the CC&Rs (as defined below) during its period of ownership of the
Property, (ii) there are no outstanding payments due or owing by Seller under
the CC&Rs or the REA (as defined below), (iii) Seller is not in default under
the REA or CC&Rs and (iv) Seller has not received any written notice alleging
any default by Seller under either the REA or the CC&Rs.

6.2 AS-IS. Except as otherwise provided for in this Agreement or any other
document executed by Seller and delivered at Closing, the Property is expressly
purchased and sold “AS IS,” “WHERE IS,” and “WITH ALL FAULTS.” The Purchase
Price and the terms and conditions set forth herein are the result of
arm’s-length bargaining between entities familiar with transactions of this
kind, and the Purchase Price, terms and conditions reflect the fact that
Purchaser shall have the benefit of, and is not relying upon, any information
provided by Seller or statements, representations or warranties, express or
implied, made by or enforceable directly against Seller, including, without
limitation, any relating to the value of the Property, the physical or
environmental condition of the Property, any state, federal, county or local
law, ordinance, order or permit; or the suitability, compliance or lack of
compliance of the Property with any regulation, or any other attribute or matter
of or relating to the Property. Except as otherwise provided for in this
Agreement or any other document executed by Seller and delivered at Closing,
Purchaser agrees that Seller shall not be responsible or liable to Purchaser for
any defects, errors or omissions, or on account of any conditions affecting the
Property. Except as otherwise provided for in this Agreement or any other
document executed by Seller and delivered at Closing, Purchaser, its successors
and assigns, and anyone claiming by, through or under Purchaser, hereby fully
releases Seller’s Indemnified Parties from, and irrevocably waives its right to
maintain, any and all claims and causes of action that it or they may now have
or hereafter acquire against Seller’s Indemnified Parties with respect to any
and all Losses arising from or related to any defects, errors, omissions or
other conditions affecting the Property. Purchaser represents and warrants that,
as of the date hereof and as of the Closing Date, it has and shall have reviewed
and conducted such independent analyses, studies (including, without limitation,
environmental studies and analyses concerning the presence of lead, asbestos,
water intrusion and/or fungal growth and any resulting damage, PCBs and radon in
and about the Property), reports, investigations and inspections as it deems
appropriate in connection with the Property. If Seller provides or has provided
any documents, summaries, opinions or work product of consultants, surveyors,
architects, engineers, title companies, governmental authorities or any other
person or entity with respect to the Property, Purchaser and Seller agree that
Seller has done so or shall do so only for the convenience of both parties,
Purchaser shall not rely thereon and the reliance by Purchaser upon any such
documents, summaries, opinions or work product shall not create or give rise to
any liability of or against Seller’s Indemnified Parties except in the event of
fraud or intentional misrepresentation. Except as otherwise provided for in this
Agreement or any other document executed by Seller and delivered at Closing,
Purchaser shall rely only upon any title insurance obtained by Purchaser with
respect to title to the Property. Except as otherwise provided for in this
Agreement or any other document executed by Seller and delivered at Closing,
Purchaser acknowledges and agrees that no representation has been made and no
responsibility is assumed by Seller with respect to current and future
applicable zoning or building code requirements or the compliance of the
Property with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Property, the continuation of
contracts, continued occupancy levels of the Property, or any part thereof, or
the continued occupancy by Tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing. Prior to Closing, Seller shall have the right,
but not the obligation, to enforce its rights against any and all Property
occupants, guests or Tenants. Purchaser agrees that the departure or removal,
prior to Closing, of any of such guests, occupants or Tenants shall not be the
basis for, nor shall it give rise to, any claim on the part of Purchaser, nor
shall it affect the obligations of Purchaser under this Agreement in any manner
whatsoever; and Purchaser shall close title and accept delivery of the Deed with
or without such Tenants in possession and without any allowance or reduction in
the Purchase Price under this Agreement. Purchaser hereby releases Seller’s
Indemnified Parties from any and all claims and liabilities relating to the
foregoing matters. Each of Seller’s Indemnified Parties shall be third-party
beneficiaries of this Section 6.2. The provisions of this Section 6.2 shall
survive the Closing and delivery of the Deed to Purchaser.

6.3 Survival of Seller’s Representations. Seller and Purchaser agree that
Seller’s Representations shall survive Closing for a period of nine (9) months
(the “Survival Period”). Seller shall have no liability after the Survival
Period with respect to Seller’s Representations. Under no circumstances shall
Seller be liable to Purchaser for more than $100,000.00 in any individual
instance or in the aggregate for all breaches of Seller’s Representations, nor
shall Purchaser be entitled to bring any claim for a breach of Seller’s
Representations unless the claim for damages (either in the aggregate or as to
any individual claim) by Purchaser exceeds $5,000.00. In the event that Seller
breaches any representation contained in Section 6.1 and Purchaser had actual,
verifiable knowledge of such breach prior to the Closing Date, Purchaser shall
be deemed to have waived any right of recovery, and Seller shall not have any
liability in connection therewith. Notwithstanding the foregoing, Seller
acknowledges and agrees that if Purchaser obtains actual, verifiable knowledge
that Seller has breached any representation contained in Section 6.1, and Seller
is unable to cure such breach prior to the Closing Date, Purchaser may terminate
this Agreement, in which event the Deposit shall be returned to Purchaser. For
purposes of this Section 6.3, references to “Purchaser’s knowledge” or words of
similar import shall be deemed to refer to the actual (and not constructive or
imputed) and verifiable knowledge, without duty of investigation or inquiry, of
Danny Prosky.

6.4 Definition of Seller’s Knowledge. Any representations and warranties made
“to Seller’s knowledge” shall not be deemed to imply any duty of inquiry. For
purposes of this Agreement, the term “to Seller’s knowledge” shall mean and
refer only to actual knowledge of the Designated Representative (as defined
below) of Seller and shall not be construed to refer to the knowledge of any
other partner, officer, director, agent, employee or representative of Seller,
or any affiliate of Seller, or to impose upon such Designated Representative any
duty to investigate the matter to which such actual knowledge or the absence
thereof pertains, or to impose upon such Designated Representative any
individual personal liability, except in the event of fraud or intentional
misrepresentation. As used herein, the term “Designated Representative” shall
refer to David H. Naus who is a principal of Seller. Seller hereby represents
and warrants that the Designated Representative is the person who would, in the
ordinary course of their responsibilities as a principal and agent of Seller,
receive notice from other principals, agents or employees of Seller or from
other persons or entities of any of the matters described in the representations
and warranties in this Agreement which are limited by the knowledge of Seller.
The fact that reference is made to the personal knowledge of the Designated
Representative shall not render the Designated Representative personally liable
for any breach of any of the foregoing representations and warranties; rather,
however, Purchaser’s sole recourse in the event of any such breach shall be to
the assets of Seller, except in the event of fraud or intentional
misrepresentation.

6.5 Representations And Warranties Of Purchaser. For the purpose of inducing
Seller to enter into this Agreement and to consummate the sale and purchase of
the Property in accordance herewith, Purchaser represents and warrants to Seller
the following as of the Effective Date and as of the Closing Date:

(a) Purchaser is a limited liability company duly organized, validly existing
and in good standing under the laws of the state of Virginia.

(b) Purchaser, acting through any of its duly empowered and authorized officers
or members, has all necessary entity power and authority to own and use its
properties and to transact the business in which it is engaged, and has full
power and authority to enter into this Agreement, to execute and deliver the
documents and instruments required of Purchaser herein, and to perform its
obligations hereunder; and no consent of any of Purchaser’s partners, directors,
officers or members are required to so empower or authorize Purchaser. The
compliance with or fulfillment of the terms and conditions hereof will not
conflict with, or result in a breach of, the terms, conditions or provisions of,
or constitute a default under, any contract to which Purchaser is a party or by
which Purchaser is otherwise bound, which conflict, breach or default would have
a material adverse affect on Purchaser’s ability to consummate the transaction
contemplated by this Agreement. This Agreement is a valid, binding and
enforceable agreement against Purchaser in accordance with its terms.

(c) No pending or, to the knowledge of Purchaser, threatened litigation exists
which if determined adversely would restrain the consummation of the
transactions contemplated by this Agreement or would declare illegal, invalid or
non-binding any of Purchaser’s obligations or covenants to Seller.

(d) Except as otherwise expressly provided for in this Agreement or any other
document executed by Seller and delivered at Closing, Purchaser has not relied
on any representation or warranty made by Seller or any representative of Seller
in connection with this Agreement and the acquisition of the Property.

(e) Purchaser is not a Prohibited Person.

The provisions of this Section 6.5 shall survive the Closing and delivery of the
Deed to Purchaser for the length of the Survival Period.

ARTICLE 7

OPERATION OF THE PROPERTY

7.1 Estoppel Certificates and SNDAs.

(a) Seller shall use commercially reasonable efforts to obtain from each Tenant
of the Property an estoppel certificate (each, a “Tenant Estoppel Certificate”)
executed by each Tenant under each of the Leases, substantially in the form of
Exhibit “G-1” attached hereto and incorporated herein by this reference;
provided, however, that if any Tenant is required or permitted under the terms
of its Lease to provide less information or to otherwise make different
statements in a certification of such nature than are set forth on Exhibit “G-1”
attached hereto, then Purchaser shall accept any modifications made to such
Tenant Estoppel Certificate to the extent that such changes are consistent with
the minimum requirements set forth in such Tenant’s Lease; provided, further,
however, that if Seller is unable to obtain any one or more of the Tenant
Estoppel Certificates, such failure shall not constitute a default by Seller
hereunder. Seller shall prepare the Tenant Estoppel Certificates and, prior to
distributing the same to the Tenants of the Property for execution, Seller shall
obtain Purchaser’s approval of the same (which approval shall not be
unreasonably withheld or delayed). Purchaser shall respond to Seller’s request
for approval of the Tenant Estoppel Certificates within two (2) Business Days
after Seller’s written request. Unless Purchaser shall deliver written notice to
Seller disapproving the Tenant Estoppel Certificates within such 2-Business Day
period, Purchaser shall be deemed to have approved the Tenant Estoppel
Certificates, and Seller may proceed to deliver the same to the Tenants of the
Property. Should any of the Tenant Estoppel Certificates (i) contain a material
discrepancy (as determined by Purchaser in Purchaser’s good faith business
judgment) from the Rent Roll prepared by Seller and given to Purchaser pursuant
to this Agreement or from the applicable Lease or (ii) disclose an alleged
material breach (as determined by Purchaser in Purchaser’s good faith business
judgment) by Seller, as landlord, under any Lease, then Purchaser may disapprove
the Tenant Estoppel Certificates and terminate this Agreement without default by
either party, by giving written notice of its disapproval within the earlier of
(A) three (3) Business Days after receipt of the Tenant Estoppel Certificates or
(B) the Closing Date. If Purchaser does not timely give written notice of its
disapproval of the Tenant Estoppel Certificates as aforesaid, then Purchaser
shall be deemed to have approved the Tenant Estoppel Certificates.

(b) Seller and Purchaser acknowledge and agree that the Property is encumbered
by (i) that certain Cross Access and Parking Easement Agreement dated
February 12, 2003, and recorded February 24, 2003 under Reception No. 2003023301
(the “REA”), by and between Seller (as successor-in-interest to Catholic Health
Initiatives Colorado) and CASEY PAJAK and HALINA PAJAK (collectively, “Lot 2
Owner”) and (ii) that certain Community Declaration for Highlands Ranch
Community Association dated September 1, 1981, and recorded September 17, 1981
in Book 421 at Page 924, as supplemented by that certain Supplemental
Declaration for Annexed Property No. 201(B) (Hospital and Medical Building
Sites) dated May 6, 1983 and recorded July 6, 1983 in Book 481 at Page 951 (as
supplemented, collectively, the “CC&Rs”). Seller shall use commercially
reasonable efforts to obtain and deliver to Purchaser no later than two
(2) Business Days prior to the Closing Date, (A) an estoppel certificate from
Lot 2 Owner substantially in the form of Exhibit “G-2” attached hereto (the “REA
Estoppel Certificate”) and (B) an estoppel certificate from the association
under the CC&Rs (the “Association”) substantially in the form of Exhibit “G-2”
attached hereto (the “CC&Rs Estoppel Certificate”), both dated no more than
thirty (30) days prior to the Closing Date; provided, however, that if Seller is
unable to obtain the REA Estoppel Certificate or the CC&Rs Estoppel Certificate,
such failure shall not constitute a default by Seller hereunder. Purchaser shall
be solely responsible for any and all fees imposed by Lot 2 Owner and/or the
Association in connection with the REA Estoppel or the CC&Rs Estoppel.
Notwithstanding anything in this Section 7.1 to the contrary, in no event shall
Purchaser’s receipt of the REA Estoppel Certificate or the CC&Rs Estoppel
Certificate be a condition to Closing.

(c) Commencing promptly after Purchaser’s delivery to Seller of Purchaser’s
and/or Purchaser’s lender form Subordination, Non-Disturbance and Attornment
Agreement (“SNDA”), Seller agrees to request from each Tenant, and to use
commercially reasonable efforts, but without being required to incur any expense
(other than the administrative expense customarily incurred in distributing and
collecting the SNDA) to obtain a signed SNDA from each Tenant on or before the
Closing Date, and agrees to deliver to Purchaser copies of each signed SNDA
promptly following receipt by Seller; provided, however, that if Seller is
unable to obtain any one or more SNDA, such failure shall not constitute a
default by Seller hereunder. Notwithstanding anything in this Section 7.1 to the
contrary, in no event shall Purchaser’s receipt of any SNDA be a condition to
Closing; provided, however, if a Lease, or a memorandum of any Lease, has been
properly recorded against the Property prior to the Closing, it shall be a
condition to Closing that Seller obtain and deliver to Purchaser, at least two
(2) Business Days prior to Closing, an SNDA from the Tenant under such Lease
(each, a “Required SNDA”).

(d) Purchaser acknowledges and agrees that the Lease with James R. Norwood,
D.D.S., P.C. (as amended and assigned, the “Norwood Lease”) is currently
scheduled to terminate on December 31, 2007. Accordingly, notwithstanding
anything in this Agreement to the contrary, in no event shall (i) the Tenant
under the Norwood Lease constitute a Major Tenant (as defined below) or (ii)
Seller be required to obtain or deliver a Tenant Estoppel Certificate or a SNDA
with respect to the Norwood Lease.

7.2 Leases. From and after the Effective Date, Seller shall not execute or
commit to enter into (i) any new Lease affecting the Property, or (ii) any
termination, modification, amendment or renewal of the Leases except as required
pursuant to existing provisions of the Leases (each, a “New Lease”), without
Purchaser’s prior written approval, which approval may be withheld in
Purchaser’s sole discretion. If Seller desires to negotiate the terms of and/or
enter into a New Lease following the Effective Date, Seller shall, prior to
executing any New Lease, promptly provide Purchaser with written documentation
reflecting the proposed terms and conditions of any New Lease and shall permit
Purchaser to provide its input thereon. Prior to execution of any New Lease,
Seller shall deliver written notice to Purchaser requesting Purchaser’s approval
thereof and providing therewith the most current draft of the proposed New
Lease. Seller also agrees to provide, prior to the execution of such New Lease,
any other information concerning the New Lease and proposed tenant which
Purchaser reasonably requests. Purchaser shall respond to Seller’s request for
approval of the New Lease transaction within two (2) Business Days after the
delivery of Seller’s notice requesting such consent. Unless Purchaser shall
deliver written notice to Seller disapproving the proposed New Lease within such
2 Business Day period, Purchaser shall be deemed to have disapproved such New
Lease transaction for all purposes of this Agreement and Seller shall not
proceed to consummate such New Lease. At Closing, any sums expended by Seller
for leasing commissions or tenant improvements completed after the expiration of
the Feasibility Period and which are approved or deemed approved by Purchaser
pursuant to this Agreement in connection with any New Lease shall be apportioned
between Seller and Purchaser based upon the term of such New Lease for which
such sums were expended. If the term of a New Lease is to commence after the
date of the Closing, Seller shall be credited in full at Closing for the sums
expended by Seller for leasing commissions paid or tenant improvements completed
after the expiration of the Feasibility Period made in connection with such New
Lease and which is approved or deemed approved by Purchaser pursuant to this
Agreement. Purchaser acknowledges and agrees that (A) Purchaser has been
provided with a fully-executed copy of that that certain Lease dated
November 20, 2007 (the “Renu Lease”), by and between Seller, as landlord, and
PATTISHALL ENTERPRISES, INC., a Colorado corporation d/b/a Renu Laser & Skin
Care, as tenant, (B) Purchaser hereby approves the Renu Lease and (C) the Renu
Lease shall be a New Lease for purposes of this Agreement.

7.3 General Operation of Property. Except as specifically set forth in this
Article 7, Seller shall operate the Property after the Effective Date in the
ordinary course of business, and except as necessary in the Seller’s sole
discretion to address (a) any life or safety issue at the Property or (b) any
other matter which in Seller’s reasonable discretion materially adversely
affects the use, operation or value of the Property, Seller will not make any
alterations to the Property or remove any Personal Property without the prior
written consent of Purchaser which consent shall not be unreasonably withheld,
denied or delayed. Nothing in this Section 7.3 shall limit, restrict or prohibit
Seller, without Purchaser’s consent, from performing any repair, maintenance or
tenant improvement projects which Seller is required to perform under the
Leases.

7.4 Liens. Seller covenants that it will not voluntarily create or cause any
lien or encumbrance to attach to the Property between the Effective Date and the
Closing Date (other than as provided in Section 7.1) unless Purchaser approves
such lien or encumbrance, which approval shall not be unreasonably withheld or
delayed. If Purchaser approves any such subsequent lien or encumbrance, the same
shall be deemed a Permitted Exception for all purposes hereunder.

ARTICLE 8

CONDITIONS PRECEDENT TO CLOSING

8.1 Purchaser’s Closing Conditions. Purchaser’s obligation to close under this
Agreement shall be subject to and conditioned upon the fulfillment of each and
all of the following conditions precedent (collectively, “Purchaser’s Closing
Conditions”):

(a) Seller shall have delivered to Purchaser, on or before two (2) Business Days
prior to the Closing Date, Tenant Estoppel Certificates dated not more than
thirty (30) days prior to the Closing Date from (i) each Tenant occupying, in
aggregate, 5,000 rentable square feet or more of the Property (each, a “Major
Tenant”) and (ii) not less than seventy-five percent (75%) of the Tenants, based
on the rentable square footage of the Property, under the Leases (inclusive of
Major Tenants and exclusive of the Norwood Lease). All Tenant Estoppel
Certificates received by Purchaser shall be in the form required pursuant to
Section 7.1(a) above. The information set forth in the Tenant Estoppel
Certificates shall be deemed to modify Seller’s Representations. In the event
Seller cannot for any reason obtain a Tenant Estoppel Certificate from a
sufficient number of Tenants to satisfy the percentage set forth above, then, in
lieu of up to ten percent (10%) thereof, Seller shall deliver to Purchaser a
certificate pertaining to up to ten percent (10%) of those Tenants necessary to
satisfy the percentage set forth above covering the same matters that would have
been set forth in the Tenant Estoppel Certificate (and if, after the Closing,
Seller delivers to Purchaser a Tenant Estoppel Certificate from a Tenant for
whom Seller executed a Seller’s certification at the Closing, then Seller
thereafter shall be released from said certification). Subject to the preceding
sentence, Seller’s liability in connection with any Seller certificate shall not
merge into any instrument or conveyance delivered at the Closing; provided,
however, that Seller’s liability under each Seller’s certification shall expire
and be of no further force or effect on the date that Purchaser receives a
Tenant Estoppel Certificate from any such Tenant;

(b) Seller shall have delivered to Purchaser, on or before two (2) Business Days
prior to the Closing Date, any Required SNDA (if any);

(c) All of the documents required to be delivered by Seller to Purchaser at the
Closing pursuant to the terms and conditions hereof shall have been delivered;

(d) Each of Seller’s Representations shall be true in all material respects as
of the Closing Date and confirmed by an appropriate certificate;

(e) Seller shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Seller hereunder;

(f) Seller shall not be a debtor in any bankruptcy proceeding nor shall have
been in the last 6 months a debtor in any bankruptcy proceeding; and

(g) All Non-Cash Security Deposits must be reissued in Purchaser’s name or else
a cash escrow equal to all Non-Cash Security Deposit must be established until
such Non-Cash Security Deposits are reissued in Purchaser’s name. Prior to such
time as all Non-Cash Security Deposits are reissued, Purchaser shall be entitled
to draw from such cash escrow in the event the terms of the relevant lease
entitle the Purchaser, as landlord, to draw on the Non-Cash Security Deposits.
The provisions of this Section 8.1(g) shall survive the Closing Date.

(h) On the Closing Date, the Title Company shall be unconditionally obligated
and prepared, subject to the payment of the applicable title insurance premium
and other related charges, to issue to Purchaser the Title Policy (subject to
the Permitted Exceptions and excluding all Pre-Disapproved Exceptions).

Purchaser assumes full responsibility to obtain the funds required for
settlement, and Purchaser’s acquisition of such funds shall not be a contingency
to the Closing. Notwithstanding anything in this Agreement to the contrary,
there are no other conditions on Purchaser’s obligation to close under this
Agreement except as expressly set forth in this Section 8.1.

8.2 Failure of Purchaser’s Closing Conditions. If any of Purchaser’s Closing
Conditions are not met, Purchaser may either (a) waive any of Purchaser’s
Closing Conditions and proceed to Closing on the Closing Date with no offset or
deduction from the Purchase Price, or (b) if such failure constitutes a default
by Seller, exercise any of its remedies pursuant to Section 9.2 below.

8.3 Seller’s Closing Conditions. Without limiting any of the rights of Seller
elsewhere provided for in this Agreement, Seller’s obligation to close with
respect to conveyance of the Property under this Agreement shall be subject to
and conditioned upon the fulfillment of each and all of the following conditions
precedent (collectively, “Seller’s Closing Conditions”):

(a) All of the documents and funds required to be delivered by Purchaser to
Seller at the Closing pursuant to the terms and conditions hereof shall have
been delivered;

(b) Each of the representations, warranties and covenants of Purchaser contained
herein shall be true in all material respects as of the Closing Date;

(c) Purchaser shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Purchaser hereunder;

(d) Seller shall have received all consents, documentation and approvals
necessary to consummate and facilitate the transactions contemplated hereby,
including, without limitation, a tax free exchange pursuant to Section 13.23
below (and the amendment of Seller’s limited liability company or other
organizational documents in connection therewith), (i) from Seller’s partners,
members, managers, shareholders or directors to the extent required by Seller’s
organizational documents, and (ii) as required by law; and

(e) There shall not be pending or, to the knowledge of either Purchaser or
Seller, any litigation or threatened litigation which, if determined adversely,
would restrain the consummation of any of the transactions contemplated by this
Agreement or declare illegal, invalid or nonbinding any of the covenants or
obligations of the Purchaser.

8.4 Failure of Seller’s Closing Conditions. If any of Seller’s Closing
Conditions are not met, Seller may either (a) waive any of Seller’s Closing
Conditions and proceed to Closing on the Closing Date with no offset or
deduction from the Purchase Price, or (b) terminate this Agreement, and, if such
failure constitutes a default by Purchaser, exercise any of Seller’s remedies
pursuant to Section 9.1 below. Nothing in this Article 8 shall limit or
otherwise modify Seller’s right under Section 5.1 above.

ARTICLE 9

DEFAULTS AND REMEDIES

9.1 Purchaser Default. If Purchaser defaults in its obligations hereunder to (a)
deliver to Seller the deliveries specified under Section 5.3 on the date
required thereunder, or (b) deliver the Purchase Price at the time required by
Section 1.2(d) and close on the purchase of the Property on the Closing Date,
then, immediately and without notice or cure, Purchaser shall forfeit the
Deposit, and Escrow Agent shall deliver the Deposit to Seller, and neither party
shall be obligated to proceed with the purchase and sale of the Property. If
Purchaser defaults in any of its other representations, warranties or
obligations under this Agreement, and such default continues for more than ten
(10) days after written notice from Seller, then Purchaser shall forfeit the
Deposit, and Escrow Agent shall deliver the Deposit to Seller, and neither party
shall be obligated to proceed with the purchase and sale of the Property. The
Deposit is liquidated damages and recourse to the Deposit is, except for
Purchaser’s indemnity and confidentiality obligations hereunder, Seller’s sole
and exclusive remedy for Purchaser’s failure to perform its obligation to
purchase the Property or breach of a representation or warranty. Seller
expressly waives the remedies of specific performance and additional damages for
such default by Purchaser. The foregoing notwithstanding, no right to cure shall
extend the Closing Date. SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER’S DAMAGES
WOULD BE DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE
OF SELLER’S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO
PURCHASE THE PROPERTY. SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 9.1
IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND SHALL BE
SELLER’S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY, ARISING
FROM OR RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER’S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.

9.2 Seller Default. If Seller, prior to the Closing, defaults in its
representations, warranties, covenants, or obligations under this Agreement,
including to sell the Property as required by this Agreement and such default
continues for more than ten (10) days after written notice from Purchaser, then,
at Purchaser’s election and as Purchaser’s sole and exclusive remedy, either
(a) this Agreement shall terminate, and all payments and things of value,
including the Deposit, provided by Purchaser hereunder shall be returned to
Purchaser and Purchaser shall have the right to recover from Seller an amount
equal to the lesser of (i) Purchaser’s actual out-of-pocket costs and expenses
incurred in connection with this transaction or (ii) $50,000.00, or
(b) Purchaser may seek specific performance of Seller’s obligation to deliver
the Deed pursuant to this Agreement (but not damages). The foregoing
notwithstanding, no right to cure shall extend the Closing Date. SELLER AND
PURCHASER FURTHER AGREE THAT THIS SECTION 9.2 IS INTENDED TO AND DOES LIMIT THE
AMOUNT OF DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO PURCHASER, AND
SHALL BE PURCHASER’S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW AND IN EQUITY
ARISING FROM OR RELATED TO A BREACH BY SELLER OF ITS REPRESENTATIONS,
WARRANTIES, OR COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT. UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE
ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR
INDIRECT DAMAGES, ALL OF WHICH PURCHASER SPECIFICALLY WAIVES, FROM SELLER FOR
ANY BREACH BY SELLER, OF ITS REPRESENTATIONS, WARRANTIES OR COVENANTS OR ITS
OBLIGATIONS UNDER THIS CONTRACT. PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE
ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AN ACTION SEEKING SUCH REMEDY.

ARTICLE 10

RISK OF LOSS

10.1 Major Damage. In the event that the Property is damaged or destroyed by
fire or other casualty prior to Closing, and (a) any Tenant may terminate its
Lease as a result of such damage or destruction, or (b) the cost of repair is
more than $300,000.00 (which cost shall be deemed to include reasonably
anticipated post-Closing rental loss through to completion of such repair), then
Seller shall have no obligation to repair such damage or destruction and shall
notify Purchaser in writing of such damage or destruction (the “Damage Notice”).
Within ten (10) Business Days after Purchaser’s receipt of the Damage Notice,
Purchaser may elect at its option to terminate this Agreement by delivering
written notice to Seller. In the event Purchaser fails to terminate this
Agreement within the foregoing 10-Business Day period, this transaction shall be
closed in accordance with the terms of this Agreement for the full Purchase
Price, notwithstanding any such damage or destruction; provided, that Seller’s
interest in all proceeds of insurance, including, without limitation, all rental
interruption insurance, payable by reason of such damage or destruction shall be
assigned to Purchaser as of the Closing Date or credited to Purchaser if
previously received by Seller, and Purchaser shall receive a credit toward the
Purchase Price for any cost of repair and/or restoration not covered by such
insurance (whether by reason of insurance deductible, co-insurance, uninsured
casualty or otherwise).

10.2 Minor Damage. In the event that the Property is damaged or destroyed by
fire or other casualty prior to the Closing, and (a) no Tenant may terminate its
Lease as a result of such damage or destruction, and (b) the cost of repair is
equal to or less than $300,000.00 (which cost shall be deemed to include
reasonably anticipated post-Closing rental loss through to completion of such
repair), this transaction shall be closed in accordance with the terms of this
Agreement, notwithstanding the damage or destruction; provided, that Seller’s
interest in all proceeds of insurance, including, without limitation, all rental
interruption insurance, payable by reason of such damage or destruction shall be
assigned to Purchaser as of the Closing Date or credited to Purchaser if
previously received by Seller, and Purchaser shall receive a credit toward the
Purchase Price for any cost of repair and/or restoration not covered by such
insurance (whether by reason of insurance deductible, co-insurance, uninsured
casualty or otherwise).

ARTICLE 11

EMINENT DOMAIN

In the event that, at the time of Closing, any material part of the Property is
(or previously has been) acquired, or is about to be acquired, by any
governmental agency by the powers of eminent domain or transfer in lieu thereof
(or in the event that at such time there is any notice of any such acquisition
or intent to acquire by any such governmental agency), Purchaser shall have the
right, at Purchaser’s option, to terminate this Agreement by giving written
notice within ten (10) Business Days after Purchaser’s receipt from Seller of
notice of the occurrence of such event, and if Purchaser so terminates this
Agreement, Purchaser shall recover the Deposit hereunder. If Purchaser fails to
terminate this Agreement within such 10 Business Day period, this transaction
shall be closed in accordance with the terms of this Agreement for the full
Purchase Price and Purchaser shall receive the full benefit of any condemnation
award.

ARTICLE 12

BROKERAGE

Seller and Purchaser each represents and warrants to the other (i) CB Richard
Ellis (“Seller’s Broker”), as Seller’s exclusive agent, in connection with this
Agreement and (ii) that it has not dealt with or utilized the services of any
other real estate broker, sales person or finder in connection with this
Agreement. Upon the Closing of the transaction contemplated hereby, and not
otherwise, a commission (to be payable out of the proceeds of the sale received
by Seller at Closing) shall be payable to Seller’s Broker pursuant to the terms
of Seller’s listing agreement with Seller’s Broker. Each party agrees to
indemnify, hold harmless, and, if requested in the sole and absolute discretion
of the indemnitee, defend (with counsel approved by the indemnitee) the other
party from and against all Losses relating to brokerage commissions and finder’s
fees arising from or attributable to the acts or omissions of the indemnifying
party. The provisions of this Article 12 shall survive the termination of this
Agreement, and if not so terminated, the Closing and delivery of the Deed to
Purchaser.

ARTICLE 13

GENERAL PROVISIONS

13.1 Governing Law; Venue. This Agreement and the legal relations between the
parties hereto shall be governed by and construed and enforced in accordance
with the laws of the state of Colorado, without regard to its principles of
conflicts of law. All claims, disputes and other matters in question arising out
of or relating to this Agreement, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state of Colorado, and the parties hereto expressly consent to the venue and
jurisdiction of such court.

13.2 Exhibits and Schedules. All exhibits and schedules attached hereto are
hereby incorporated by reference as though set out in full herein.

13.3 Entire Agreement. This Agreement, including the exhibits and schedules
attached hereto, constitutes the entire agreement between Purchaser and Seller
pertaining to the subject matter hereof and supersedes all prior agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to any party by any other party in
connection with the subject matter hereof except as specifically set forth
herein or in the documents delivered pursuant hereto or in connection herewith.

13.4 Binding Effect. Subject to Section 13.5 below, this Agreement shall be
binding upon and inure to the benefit of Seller and Purchaser, and their
respective successors, heirs and permitted assigns.

13.5 Assignability. Seller shall not assign any of its rights, title or interest
in, to or under this Agreement, without obtaining Purchaser’s approval, which
shall not be unreasonably withheld or delayed provided that Seller is not
released from its liability hereunder. This Agreement is not assignable by
Purchaser without first obtaining the prior written approval of Seller, except
that Purchaser may assign this Agreement to one or more entities without
obtaining Seller’s approval so long as (a) Purchaser is an “affiliate” (as
defined below) of the purchasing entity(ies), (b) Purchaser is not released from
its liability hereunder, and (c) Purchaser provides written notice to Seller of
any proposed assignment no later than three (3) Business Days prior to the
Closing Date. As used herein, an “affiliate” is a person or entity controlled
by, under common control with, or controlling another person or entity, or a
publicly registered company or the subsidiary of a publicly registered company
that is managed by, sponsored by or under common control with Purchaser or
Purchaser’s principals. In the event that Purchaser assigns this Agreement (in
accordance with and subject to the terms and conditions of this Section 13.5) to
a publicly registered company or the subsidiary of a publicly registered company
that is managed by, sponsored by or under common control with Purchaser or
Purchaser’s principals, the assignee will be required to make certain filings
with the Securities and Exchange Commission (the “SEC Filings”) that relate to
the most recent pre-acquisition fiscal year (the “Audited Year”) and the current
fiscal year through the date of acquisition (the “Stub Period”) for the
Property. To assist the assignee in preparing the SEC Filings, the Seller agrees
to provide the assignee with the following (provided that doing so does not
increase Seller’s liability or result in a material expense to Seller and only
to the extent that the same exist or are in Seller’s possession or reasonable
control): (i) access to bank statements for the Audited Year and Stub Period;
(ii) rent roll as of the end of the Audited Year and Stub Period; (iii)
operating statements for the Audited Year and Stub Period; (iv) access to the
general ledger for the Audited Year and Stub Period; (v) cash receipts schedule
for each month in the Audited Year and Stub Period; (vi) access to invoices for
expenses and capital improvements in the Audited Year and Stub Period; (vii)
accounts payable ledger and accrued expense reconciliations in the Audited Year
and Stub Period; (viii) check register for the three (3) months following the
Audited Year and Stub Period; (ix) the Leases and five (5) year lease schedules,
to the extent applicable; (x) copies of all insurance documentation for the
Audited Year and Stub Period; (xi) copies of accounts receivable aging as of the
end of the Audited Year and Stub Period along with an explanation for all
accounts over thirty (30) days past due as of the end of the Audited Year and
Stub Period; and (xii) a signed representation letter in the form attached
hereto as Schedule 13.5. Notwithstanding anything in this Agreement to the
contrary, in no event shall Seller’s compliance with this Section 13.5 be a
condition to closing and under no circumstances will the Closing Date be
extended in connection therewith. The provisions of the foregoing three
(3) sentences shall survive the Closing.

13.6 Amendments in Writing. This Agreement shall not be amended, altered,
changed, modified, supplemented or rescinded in any manner except by a written
contract executed by all of the parties; provided, however, that, as provided in
Section 1.3 above, the signature of Escrow Agent shall not be required as to any
amendment of this Agreement other than an amendment of Section 1.3.

13.7 Waiver. No delay or omission to exercise any right or power accruing upon
any default, omission or failure of performance hereunder shall impair any right
or power or shall be construed to be a waiver thereof, but any such right and
power may be exercised from time to time and as often as may be deemed
expedient. No waiver, amendment, release, or modification of this Agreement
shall be established by conduct, custom or course of dealing and all waivers
must be in writing and signed by the waiving party.

13.8 Attorneys’ Fees. In the event that any party hereto brings an action or
proceeding against any other party to enforce or interpret any of the covenants,
conditions, agreements or provisions of this Agreement, the prevailing party in
such action or proceeding shall be entitled to recover all reasonable costs and
expenses of such action or proceeding, including, without limitation, attorneys’
fees, charges, disbursements and the fees and costs of expert witnesses.

13.9 Expenses. Subject to the provision for payment of closing costs in
accordance with the terms of Section 5.4 hereof and any other provision of this
Agreement, whether or not the transactions contemplated by this Agreement shall
be consummated, all fees and expenses incurred by any party hereto in connection
with this Agreement shall be borne by such party.

13.10 Further Assurances. In addition to the actions recited herein and
contemplated to be performed, executed, and/or delivered by Seller and
Purchaser, Seller and Purchaser agree to perform, execute and/or deliver or
cause to be performed, executed and/or delivered at or after the Closing any and
all such further acts, instruments, deeds and assurances as may be reasonably
required to consummate the transactions contemplated hereby.

13.11 Severability. In the event that any part of this Agreement shall be held
to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be reformed and enforced to the maximum extent permitted by law.
If such provision cannot be reformed, it shall be severed from this Agreement
and the remaining portions of this Agreement shall be valid and enforceable..

13.12 Construction. This Agreement shall not be construed more strictly against
one party hereto than against any other party hereto merely by virtue of the
fact that it may have been prepared by counsel for one of the parties.

13.13 Captions; Headings. The captions, headings and arrangements used in this
Agreement are for convenience only and do not in any way affect, limit, amplify
or modify the terms and provisions hereof.

13.14 Number And Gender Of Words. Whenever herein the singular number is used,
the same shall include the plural where appropriate, and words of any gender
shall include each other gender where appropriate.

13.15 Time Of The Essence. It is expressly agreed by the parties hereto that
time is of the essence with respect to all matters contemplated by this
Agreement.

13.16 Business Days; Time Period. As used herein, the term “Business Day” shall
mean a day that is not a Saturday, Sunday or legal holiday. In computing any
period of time under this Agreement, the date of the act or event from which the
designated period of time begins to run shall not be included. The last day of
the period so computed shall be included unless it is a Business Day, in which
event the date for performance thereof shall be extended to the next Business
Day.

13.17 No Personal Liability of Officers, Trustees or Directors. Purchaser
acknowledges that this Agreement is entered into by Seller which is a Delaware
limited liability company, and Purchaser agrees that none of Seller’s
Indemnified Parties shall have any personal liability under this Agreement or
any document executed in connection with the transactions contemplated by this
Agreement. Seller acknowledges that this Agreement is entered into by Purchaser
which is a Virginia limited liability company, and Seller agrees that none of
Purchaser, Purchaser’s property manager, Purchaser’s mortgagee and each of their
respective parent and subsidiary entities, officers, directors, members,
managers, partners, affiliates, employees, agents and representatives and each
of their successors and assigns shall have any personal liability under this
Agreement or any document executed in connection with the transactions
contemplated by this Agreement.

13.18 No Exclusive Negotiations. Seller shall have the right, at all times prior
to the expiration of the Feasibility Period, to solicit backup offers and enter
into discussions, negotiations or any other communications concerning or related
to the sale of the Property with any third-party; provided, however, that such
communications are subject to the terms of this Agreement, and that Seller shall
not enter into any contract or binding Agreement with a third-party for the sale
of the Property unless such Agreement is contingent on the termination of this
Agreement without the Property having been conveyed to Purchaser.

13.19 No Recording. Purchaser shall not cause or allow this Agreement or any
contract or other document related hereto, nor any memorandum or other evidence
hereof, to be recorded or become a public record without Seller’s prior written
consent, which consent may be withheld at Seller’s sole discretion. If the
Purchaser records this Agreement or any other memorandum or evidence thereof,
Purchaser shall be in default of its obligations under this Agreement. Purchaser
hereby appoints the Seller as Purchaser’s attorney-in-fact to prepare and record
any documents necessary to effect the nullification and release of the Agreement
or other memorandum or evidence thereof from the public records. This
appointment shall be coupled with an interest and irrevocable.

13.20 Relationship of Parties. Purchaser and Seller acknowledge and agree that
the relationship established between the parties pursuant to this Agreement is
only that of a seller and a purchaser of property. Neither Purchaser nor Seller
is, nor shall either hold itself out to be, the agent, employee, joint venturer
or partner of the other party.

13.21 Confidentiality. Purchaser and Seller shall not disclose the terms and
conditions contained in this Agreement and shall keep the same confidential;
provided, however, that Purchaser and Seller may disclose the terms and
conditions of this Agreement (a) as required by law, (b) to consummate the terms
of this Agreement or any financing relating thereto or (c) to Purchaser’s or
Seller’s lenders, attorneys and accountants and other consultants. Any
information and Materials shared between the parties hereunder are confidential
and Purchaser and Seller shall be prohibited from making such information public
to any other person or entity other than its agents and legal representatives,
without the other party’s prior written authorization, which may be granted or
denied in such party’s sole discretion. Unless and until the Closing occurs,
Purchaser shall not market the Property (or any portion thereof) to any
prospective purchaser or lessee without the prior written consent of Seller,
which consent may be withheld in Seller’s sole discretion.

13.22 Counterparts; Facsimile/.pdf Signatures. This Agreement may be executed in
a number of identical counterparts. This Agreement may be executed by facsimile
and/or .pdf signatures which shall be binding on the parties hereto, with
original signatures to be delivered as soon as reasonably practical thereafter.

13.23 1031 Exchange. Seller and Purchaser acknowledge and agree that the
purchase and sale of the Property may be part of a tax-free exchange under
Section 1031 of the Code for either Purchaser or Seller. Each party hereby
agrees to take all reasonable steps on or before the Closing Date to facilitate
such exchange if requested by the other party, provided that (a) no party making
such accommodation shall be required to acquire any substitute property,
(b) such exchange shall not affect the representations, warranties, liabilities
and obligations of the parties to each other under this Agreement, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange and (d) no dates in this Agreement will be
extended as a result thereof. Notwithstanding anything to the contrary contained
in the foregoing, if Seller so elects to close the transfer of the Property as
an exchange, then (i) Seller, at its sole option, may delegate its obligations
to transfer the Property under this Agreement, and may assign its rights to
receive the Purchase Price from Purchaser, to a deferred exchange intermediary
(an “Intermediary”) or to an exchange accommodation titleholder, as the case may
be, (ii) such delegation and assignment shall in no way reduce, modify or
otherwise affect the obligations under this Agreement, (iii) Seller shall remain
fully liable for its obligations under this Agreement as if such delegation and
assignment shall not have taken place, (iv) Intermediary or exchange
accommodation titleholder, as the case may be, shall have no liability to
Purchaser and (v) the closing of the transfer of the Property to Purchaser shall
be undertaken by direct deed from Seller (or, if applicable, from other
affiliates of Seller whom Seller will cause to execute such deeds) to Purchaser
or to exchange accommodation titleholder, as the case may be. Notwithstanding
anything to the contrary contained in the foregoing, if Purchaser so elects to
close the acquisition of the Property as an exchange, then (A) Purchaser, at its
sole option, may delegate its obligations to acquire the Property under this
Agreement, and may assign its rights to receive the Property from Seller, to an
Intermediary or to an exchange accommodation titleholder, as the case may be,
(B) such delegation and assignment shall in no way reduce, modify or otherwise
affect the obligations of Purchaser pursuant to this Agreement, (C) Purchaser
shall remain fully liable for its obligations under this Agreement as if such
delegation and assignment shall not have taken place, (D) Intermediary or
exchange accommodation titleholder, as the case may be, shall have no liability
to Seller and (E) the closing of the acquisition of the Property by Purchaser or
the exchange accommodation titleholder, as the case may be, shall be undertaken
by direct deed from Seller (or, if applicable, from other affiliates of Seller
whom Seller will cause to execute such deeds) to Purchaser (or to exchange
accommodation titleholder, as the case may be).

13.24 Survival. Except for (a) all of the provisions of this Article 13 (other
than Sections 13.18 and 13.23), (b) any provision of this Agreement which
expressly states that it shall so survive and (c) any payment obligation of
Purchaser or Seller under this Agreement (the foregoing (a), (b) and
(c) referred to herein collectively as the “Survival Provisions”), none of the
terms and provisions of this Agreement shall survive the termination of this
Agreement, and, if the Agreement is not so terminated, all of the terms and
provisions of this Agreement (other than the Survival Provisions) shall be
merged into the Closing documents and shall not survive the Closing.

13.25 Notices. All notices, consents, reports, demands, requests and other
communications required or permitted hereunder (“Notices”) shall be in writing,
and shall be: (a) personally delivered with a written receipt of delivery;
(b) sent by a nationally recognized overnight delivery service requiring a
written acknowledgement of receipt or providing a certification of delivery or
attempted delivery; (c) sent by certified or registered mail, return receipt
requested; or (d) sent by confirmed facsimile transmission, PDF or e-mail with
an original copy thereof transmitted to the recipient by one of the means
described in subsections (a) through (c) no later than three (3) Business Days
thereafter. All Notices shall be deemed effective when actually delivered as
documented in a delivery receipt; provided, however, that if the Notice was sent
by overnight courier or mail as aforesaid and is affirmatively refused or cannot
be delivered during customary business hours by reason of the absence of a
signatory to acknowledge receipt, or by reason of a change of address with
respect to which the addressor did not have either knowledge or written notice
delivered in accordance with this section, then the first attempted delivery
shall be deemed to constitute delivery; and provided, further, however, that
Notices given by facsimile, PDF or e-mail shall be deemed given when received by
facsimile, PDF or email, as the case may be. Each party shall be entitled to
change its address for Notices from time to time by delivering to the other
party Notice thereof in the manner herein provided for the delivery of Notices.
All Notices shall be sent to the addressee at its address set forth following
its name below:

         
If to Seller:
  and to:
BRCP Highlands Ranch, LLC
  BRCPHighlands Ranch, LLC
c/o Equity West Investment Partners
  c/o Broadreach Capital Partners
1999 Broadway, Suite 750
  248 Homer Avenue
Denver, CO 80202
  Palo Alto, CA 94301
Attn: David H. Naus
  Attn: Eugene (Gene) C. Payne
Phone: 303.573.0100
  Phone: 650.331.2500
Fax: 303.573.0101
  Fax: 650.331.2529
E-Mail: dnaus@equitywest.net
  E-Mail: gpayne@broadreachcp.com
 
        with copies to: Brownstein Hyatt Farber Schreck, P.C. 410 17th Street,
Suite 2200 Denver, CO 80202-4437 Attn: Aaron M. Hyatt, Esq. Phone: 303.223.1100
Fax: 303.223.1111 E-Mail: ahyatt@bhfs.com
 

If to Purchaser:
  with copies to:
Triple Net Properties, LLC
  Cox, Castle & Nicholson LLP
1551 North Tustin Ave., Suite 300
  2049 Century Park East, 28th Floor
Santa Ana, CA 92705
  Los Angeles, CA 90067
Attn: Danny Prosky
  Attn: Joseph E. Magri, Esq.
Phone: 714.836.5263
  Phone: 310.284.2262
Fax: 714.667.6860
  Fax: 310.277.7889
E-Mail: dprosky@1031nnn.com
  E-Mail: jmagri@coxcastle.com
 
       

Any notice required hereunder to be delivered to Escrow Agent or Title Insurer
shall be delivered in accordance with the above provisions as follows:

         
If to Escrow Agent:
  If to Title Insurer:
LandAmerica Commercial Services
  LandAmerica Commercial Services
915 Wilshire Blvd, Suite 2100
  915 Wilshire Blvd, Suite 2100
Los Angeles, CA 90017
  Los Angeles, CA 90017
Attn: Lois McCauley
  Attn: Laura Peters
Phone: 213.330.3025
  Phone: 213.330.3037
Fax: _______________________
  Fax: _______________________
E-Mail: lmccauley@landam.com
  E-Mail: lpeters@landam.com
 
       

Unless specifically required to be delivered to Escrow Agent pursuant to the
terms of this Agreement, no notice hereunder must be delivered to Escrow Agent
in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.26 Non-Solicitation of Employees. Purchaser acknowledges and agrees that,
without the express written consent of Seller, neither Purchaser nor any of
Purchaser’s employees, affiliates or agents shall solicit any of Seller’s
employees or any employees located at the Property (or any of Seller’s
affiliates’ employees located at any property owned by such affiliates) for
potential employment.

13.27 No Option; Binding Effect. The submission of this document for examination
and review does not constitute an option to purchase the Property, an offer to
sell the Property or an agreement to purchase and sell. This document shall have
no binding effect on the parties unless and until executed by both Seller and
Purchaser and will be effective only upon Seller’s execution of the same. As
provided in Section 1.3 above, Escrow Agent’s execution of this Agreement shall
not be a prerequisite to the effectiveness of this Agreement.

[signature pages follow]

[The remainder of this page intentionally left blank]

1

IN WITNESS WHEREOF, the parties hereto have duly executed and sealed this
Agreement as of the Effective Date.

SELLER:

BRCP HIGHLANDS RANCH, LLC,
a Delaware limited liability company

     
 
  By:BRCP Realty, L.P. I,
a Delaware limited partnership,
its member
 
  By:BRCP Gen-Par, LLC,
a Delaware limited liability company,
its general partner
 
  By:/s/ John A. Foster
Name:John A. Foster
Title:Managing Director
PURCHASER:
 
TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability company

By:
  /s/ Jeff Hanson
Name:
  Jeff Hanson
Title:
  Chief Investment Officer

2

[Escrow Agent’s signature page follows]ESCROW AGENT’S SIGNATURE PAGE

The undersigned executes the Agreement to which this signature page is attached
for the purpose of agreeing to the provisions of Section 1.3 of the Agreement,
and hereby establishes 11-29-07, 2007, as the date of opening of escrow and
designates 09401702-904-L.A. as the escrow number assigned to this escrow.

ESCROW AGENT:

LANDAMERICA COMMERCIAL SERVICES

     
By:
Name:
  /s/ Lois McCauley
Lois McCauley
Title:
  Escrow Officer

3